Cardamone, J. (dissenting).
I concur in the dissenting opinion of Gabrielli, J. and on three additional grounds: (1) the failure to join a “ necessary party ”; (2) a bona fide occupational qualification exists here; (3) the regulation of baseball is a matter of predominant national concern not amenable to State-by-State regulation.
At a meeting on December 4,1964 in Houston, Texas, a number of major league general managers established the Office for Baseball Umpire Development to improve the quality of minor league umpiring on a national basis. Edward S. Doherty was named administrator and authorized to establish minimum standards and qualifications for umpire applicants. The standards under attack here were promulgated in 1965. In December, *3731967 complainant telephoned Mr. Doherty to inquire about becoming an umpire and was advised by him that she did not meet the established standards. On October 12, 1968 Mrs. Gera wrote Doherty as administrator of the office requesting an application to become an umpire. Doherty forwarded a form letter to complainant on October 28, 1968 enclosing an umpire questionnaire which complainant completed and returned on November 10,1968. Phillip Pitón, president of petitioner the National Association of Professional Baseball Leagues, an unincorporated association generally referred to as the “ minor leagues ”, testified that it is not his function to set umpire standards, to handle them or to have anything to do with them. The Office for Baseball Umpire Development which promulgated the umpire standards is charged with their application. As such it was a “ necessary party ” in the proceeding before the commission as that term is defined* in the Human Bights Law. The record clearly establishes that this office was organized by the major leagues and completely financed by it. It is a distinct and separate entity from petitioner National Association and is not under the control of it or any of these petitioners. Its office is in Columbus, Ohio, and it has no office in this State. Plainly complainant here, as a result of her numerous contacts with it, was aware of the functions of the Office for Baseball Umpire Development. Despite this, the office was never made a party to any of the proceedings below. The majority ignores the fact that to implement the relief ordered, the Office for Baseball Umpire Development is a necessary party.
Title VH enacted by Congress in 1964 for the first time made it an unlawful employment practice to refuse to hire an individual on account of sex, but at the same time recognized the concept of a bona fide occupational qualification as a justification for excluding certain categories of employees where reasonably necessary to the normal operation of a particular business (Civil Bights Act of 1964, tit. VII, § 701 et seq.; U. S. Code, tit. 42, § 2000e-2, subd. [e]). The standards promulgated by the Office for Baseball Umpire Development constitute a practical policy evolved from long experience justified as reasonably necessary to the normal operations of professional baseball and are not, per se, an unlawful discriminatory practice (cf. Matter of Eastern Greyhound Lines v. New York State *374Div. of Human Rights, 34 A D 2d 916, 917, affd. 27 N T 2d 279).
The commission’s order improperly implements a State law in a manner which constitutes an unreasonable burden on interstate commerce (Morgan v. Virginia, 328 U. S. 373, 386). The regulation of commerce conferred by the Constitution on Congress was never intended to cut the States off from legislating on subjects which might indirectly affect the commerce of the country (Head v. New Mexico Bd., 374 U. S. 424). Rather, it left to the States wide scope for regulation of matters of local State concern even though it in some measure affects commerce, provided such regulation does not interfere in matters with respect to which uniformity of regulation is of predominant national concern (Southern Pacific Co. v. Arizona, 325 U. S. 761, 770). The need for uniformity in the regulation of organized professional baseball — an intercity, intersectional, interstate, and today, international sport—has long been recognized. The regulation of baseball by local State implementation has been held foreclosed by the Supremacy and Commerce Clauses of the United States Constitution (Wisconsin v. Milwaukee Braves, 31 Wis. 2d 699, cert. den. 385 U. S. 990). The application of diverse State law would seriously disrupt the operation of organized baseball (cf. Flood v. Kuhn, 316 F. Supp. 271, 279-280). Baseball is subject to the jurisdiction of the National Labor Relations Board due to its very nature as an interstate activity (American League and Assn. of Umpires, 180 NLRB No. 30, Case l-RC-10414, par. 21.448 [Dec. 15,1969]). Uniformity of regulation in this area has thus been recognized as of predominant national concern and that uniformity may not be achieved by the contrived uniformity of adopting the strictest State standard (Sothern Pacific Co. v. Arizona, supra, pp. 774-775). To say, as the majority does, that the threat of diverse or conflicting regulations in a State-by-State determination of umpire qualifications is nonexistent is too broad a prophecy for such a controversial and litigated field. Even were there no possibility of such conflict (Colorado Comm. v. Continental, 372 U. S. 714; California v. Zook, 336 U. S. 725, 735) we should acknowledge that in the regulation of baseball, a sport traditionally known as our national pastime the predominant concern is national, and recognize that, pragmatically, organized baseball is not amenable to effective State-by-State regulation. I vote to reverse and dismiss the complaint.
Goldman, P. J., and Witmer, J., concur with Marsh, J.; Gabrielli and Cardamone, JJ., dissent and vote to reverse and to dismiss the complaint, in separate opinions.
*375Motion denied and petition dismissed, without costs; order of the State Human Eights Appeal Board confirmed and petitioners directed to comply therewith.

The term “ necessary party ” means any person who has such an interest in the subject matter of a proceeding under this article, or whose rights are so involved, that no complete and effective disposition can be made without his participation in the proceeding (Executive Law, § 292, subd. 16).